SUPPLEMENT DATED NOVEMBER 12, 2009 TO THE STATEMENT OF ADDITIONAL INFORMATION FOR PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. DATED MAY 1, 2009 (as supplemented on June 19, 2009, August 25, 2009, September 21, 2009 and October 23, 2009) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. COST OF MANAGER'S SERVICES Sub-Advisory Agreement All other Accounts Net Asset Value of Fund* Fund First $100 million Next $100 million Over $200 million LargeCap Growth I (Brown) 0.30% 0.25% 0.20% *Cash and cash equivalents shall be included in the Series’ net assets calculation up to a maximum of 1.00% of the Series’ net assets. DISCLOSURE REGARDING PORTFOLIO MANAGERS In the AllianceBernstein L.P. section, remove the information related to John Mahedy. Add the following to the Other Accounts Managed information (information as of September 30, 2009): Total Number of Accounts Total Assets in the Accounts (in $ millions) Number of Accounts that base the Advisory Fee on Performance Total Assets of the Accounts that base the Advisory Fee on Performance (in $ millions) Joseph G. Paul LargeCap Value Account III Registered investment companies 88 29,939 3 6,751 Other pooled investment vehicles 135 16,136 - 277 Other accounts 33,777 75,633 70 6,679 David Yuen LargeCap Value Account III Registered investment companies 72 27,833 3 6,751 Other pooled investment vehicles 91 15,960 2 277 Other accounts 33,773 75,292 70 6,679 Add the following to the Ownership of Securities information (information as of September 30, 2009): Portfolio Manager PVC Accounts Managed by Portfolio Manager (list each Account on its own line) Dollar Range of Securities Owned by the Portfolio Manager Joseph G. Paul LargeCap Value Account III 0 David Yuen LargeCap Value Account III 0 In the Principal Global Investors, LLC section, remove the information related to Doug Earney. Add the following to the Other Accounts Managed information (information as of June 30, 2009): Total Number of Accounts Total Assets in the Accounts Number of Accounts that base the Advisory Fee on Performance Total Assets of the Accounts that base the Advisory Fee on Performance Tim Warrick 12.6 billion Short-Term Bond Account Registered investment companies 5 2.6 billion Other pooled investment vehicles 3 4.3 billion Other accounts 24 5.7 billion 3 1.5 billion Add the following to the Ownership of Securities information (information as of June 30, 2009): Portfolio Manager Funds Managed by Portfolio Manager (list each fund on its own line) Dollar Range of Securities Owned by the Portfolio Manager Tim Warrick Short-Term Bond Account 0
